          Case 2:18-cr-00542-GAM Document 15 Filed 01/16/19 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :      CRIMINAL NO. 2:18-cr-542
                                            :

              vs.                           :

                                            :
JOHN KELVIN CONNER                          :


                                          ORDER

         AND NOW, this        day of               , 2019, upon consideration of the

Government’s Motion in Limine to admit prior sworn testimony of an unavailable declarant, it is

hereby

                                          ORDERED

that such motion is DENIED.

                                                   BY THE COURT:



                                                   ___________________________________
                                                                                     J.
        Case 2:18-cr-00542-GAM Document 15 Filed 01/16/19 Page 2 of 10



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :      CRIMINAL NO. 2:18-cr-542
                                             :

               vs.                           :

                                             :
JOHN KELVIN CONNER                           :




 DEFENDANT’S OPPOSITION TO THE GOVERNMENT’S MOTION IN LIMINE TO
 INTRODUCE THE PRIOR SWORN TESTIMONY OF AN UNAVAILABLE WITNESS


       Defendant, John Kelvin Conner (hereinafter alternatively referred to as “Conner” and/or

“Defendant”), by and through his counsel, Arnold C. Joseph, Esquire, hereby moves the Court

for the entry of an Order precluding the Government from making any use of or referring to the

prior sworn testimony of an unavailable witness, and states the following in support thereof:

                                  STATEMENT OF FACTS

The Government’s Allegations

       Mr. Conner, a lawyer licensed by the Supreme Court of Pennsylvania, has been charged

through a twenty-count indictment with wire fraud, in violation of 18 U.S.C. § 1343; and False

statement, in violation of 18 U.S.C. § 1001. The charges all stem from the Government’s

allegations that Mr. Conner devised a scheme whereby he convinced the putative victim, Sarah

Fauntleroy (identified as S.F. in the Indictment), who is an elderly woman, to execute a Power of

Attorney so that he (Conner) could liquidate a life annuity policy that Ms. Fauntleroy owned;

deposit the proceeds into one of her bank accounts and siphon nearly all of that money for his

personal use at casinos, all without Ms. Fauntleroy’s permission.
        Case 2:18-cr-00542-GAM Document 15 Filed 01/16/19 Page 3 of 10



Mr. Conner’s defense to the Government’s allegations

       Mr. Conner denies that he was involved in any such scheme. Instead he contends that the

evidence at trial will demonstrate that he was asked by Ms. Fauntleroy’s brother to assist Ms.

Fauntleroy by paying her bills, the most important of which were for her caretakers who Ms.

Fauntleroy needed in order to reside in her home. The evidence will further show that Mr.

Conner, through the use of the POA, located and liquidated the above referenced annuity, so that

there would be enough money to pay Ms. Fauntleroy’s bills because without the money from the

annuity she would be unable to sustain herself on her meager fixed income. Mr. Conner

contends that from August 2016 through April 2017 he paid those bills for Ms. Fauntleroy which

she asked him to pay. He agrees that he used Ms. Fauntleroy’s ATM card at various casinos

during that same period, however he did so with Ms. Fauntleroy’s permission. Specifically, the

evidence will show that he borrowed the funds, used in the casino from, Ms. Fauntleroy with her

permission and that between August 2016 and April 2017 he repaid the entire loan. The only

money that Mr. Conner withdrew, other than the money withdrawn at the casino, which was not

for Ms. Fauntleroy’s benefit was a sum of money that he withdrew for payment of his agreed

upon fee for services rendered to Ms. Fauntleroy during the relevant period.

Office of the Disciplinary Committee’s allegations

        On November 8, 2017 Mr. Conner received a letter from the Office of Disciplinary

Counsel which is a branch of the Disciplinary Board of the Supreme Court of Pennsylvania,

which was entitled “Request for Statement of Respondent’s Position”. A copy of that letter is

attached and marked as Exhibit A. That letter was Mr. Conner’s first notice that Ms. Fauntleroy

had accused him of any improprieties with respect to his representation. Through the letter Mr.

Conner is advised that:




                                                2
      Case 2:18-cr-00542-GAM Document 15 Filed 01/16/19 Page 4 of 10



a. Ms. Fauntleroy filed a complaint against him with the Counsel;

b.   based on the information received, as of that date, by the Counsel Mr. Conner’s actions

     may have violated the Pennsylvania Rules of Professional Conduct; and

c. The specific actions referenced were Mr. Conner’s use of Ms. Fauntleroy’s ATM card in

     various casinos and Mr. Conner’s alleged failures to carry out what the Counsel

     contended were his duties to pay various bills for Ms. Fauntleroy

     The Counsel alleged that the above referenced conduct may have been in violation of

Pennsylvania Rules of Professional Conduct 8.4 (b) and (c). As of that date and thereafter,

those were the allegations that were leveled against Mr. Conner by the Disciplinary Counsel.

     On June 21, 2018 a Disciplinary Hearing was held before the Disciplinary Board of the

Supreme Court of Pennsylvania to address the allegations in Ms. Fauntleroy’s complaint

against Mr. Conner. As of the date of the hearing the Disciplinary Counsel did not give Mr.

Conner any more information about the charges in Ms. Fauntleroy’s complaint and indeed

refused to produce witness statements or Ms. Fauntleroy’s actual Complaint prior to the

hearing. On the morning of the hearing the Disciplinary Counsel gave Mr. Connor copies of

Ms. Fauntleroy’s handwritten Complaint against him. Copies of that Complaint are attached

and collectively marked Exhibit B.

     During his opening statement, to the Disciplinary Board, the Disciplinary counsel made

the following statement with regards to the allegations against Mr. Conner and the matters

that were to be decided during the hearing:

             MR. WHITE: Did Sarah Fauntleroy
            authorize John Conner to spend tens of
            thousands of dollars of her funds at Parx
            Casino, the Borgata, the Tropicana and
            Sugarhouse casinos? That's the narrow factual
            issue that the Panel is here this morning to



                                              3
 Case 2:18-cr-00542-GAM Document 15 Filed 01/16/19 Page 5 of 10



       determine.

       See Pg. 8 of the hearing notes of testimony were attached to the
       Government’s motion in limine.
The Disciplinary Counsel further explained the charges as follows:

       You will hear Ms. Fauntleroy testify this
       morning that she never authorized Mr. Conner
       to use his funds at a casino. Mr. Conner
       never asked for her permission to use her
       funds at a casino and had he done so, she
       would not have granted him such permission.
                                       ***
       Now, the Petition for Discipline in this
       matter charged two violations of the rules of
       professional conduct, 8.4B and 8.4C. Rule
       8.4B provides that it is professional
       misconduct for a lawyer to commit a criminal
       act that reflects adversely on the lawyer's
       honesty, trustworthiness or fitness as a
       lawyer on other respects.
       The criminal act in this case is theft by
       failure to make required disposition of funds
       received. I included the statutory language
       in the Petition for Discipline and I will
       include it again in my brief. I'd like to
       provide it to the Panel this morning as well.
       A person who obtains property upon
       agreement subject to a known legal obligation
       to make specified payments or other
       disposition whether from such property or its
       proceeds or from his own property to be
       reserved in an equivalent amount, is guilty of
       theft if he intentionally deals with the
       property obtained as his own and fails to make
       the required payments or disposition.
       By virtue of the Power of Attorney, Mr.
       Conner had access of the funds of Mr.
       Fauntleroy's Wells Fargo account. He
       intentionally dealt with these funds as his
       own and converted them for his own purposes at
       various casinos.
                                       ***


                                        4
         Case 2:18-cr-00542-GAM Document 15 Filed 01/16/19 Page 6 of 10



               Rule 8.4C provides that it is professional misconduct for a
               lawyer to engage in conduct involving dishonesty, fraud,
               deceit or misrepresentation. The theft of fiduciary
               funds epitomizes dishonesty, fraud and deceit.
               As I mentioned, the Petition for
               Discipline in the matter charged two
               violations of the Rule of Professional Conduct
               8.4. And I believe Comment 4 to this rule is
               particularly applicable to this case. Lawyers
               holding public office assume legal
               responsibility going beyond those of other
               citizens. A lawyer's abuse of public office
               can suggest an inability to fulfill the
               professional role of lawyers.
               The same is true of abuse of positions of
               private trust such as trustee, executor,
               administrator, guardian, agent and officer,
               director or manager of a corporation or other organization.

See pages 10-13 Notes of testimony.


       Ms. Fauntleroy provided testimony during the hearing. A very short direct examination

in which she stated that Mr. Conner was not given permission to use her funds in a casino. She

was never asked and it was never alleged that Mr. Conner created the POA, liquidated the

insurance accounts; opened the bank accounts and obtained the ATM cards for the purpose of

defrauding her.

The Government’s request to use Ms. Fauntleroy’s testimony during the trial.

       The Government, through the instant motion has averred that Ms. Fauntleroy is not

available to testify during the trial of this matter due to physical and/or mental impairments and

that as a result thereof the court should allow the use of her sworn testimony from the

disciplinary hearing to be read to the jury.

       Mr. Connor objects to any use of Ms. Fauntleroy’s transcript because such use would

violate his 6th amendment right to confront a witness providing testimony against him and it


                                                 5
         Case 2:18-cr-00542-GAM Document 15 Filed 01/16/19 Page 7 of 10



would also amount to hearsay which does not fit within the exception set forth in Federal Rule of

Evidence 804.

                                       LEGAL ANALYSIS

Standard


       The hearsay rule prohibits admission of certain statements made by a declarant other than

while testifying at trial. See Rules 801(c) (hearsay definition), 802 (hearsay rule). The parties

herein acknowledge that the hearsay rule, standing by itself would block the use of Ms.

Fauntleroy’s testimony at trial, however there is an exception to this hearsay rule.

       Federal Rule of Evidence 804 (b)(1) provides an exception to the hearsay rule for

testimony from a declarant who is unavailable at trial. Under the rule, former testimony is

admissible if the declarant is unavailable and the party against whom the testimony is offered

had an “opportunity and similar motive” to examine the declarant. Fed.R.Evid. 804(b)(1)

(emphasis added). Rule 804(b) is therefore more restrictive than the Confrontation Clause as

interpreted by the Supreme Court in Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158

L.Ed.2d 177 (2004),, wherein the Court found that testimonial hearsay from a now-unavailable

declarant may be admitted against a defendant at a criminal trial if the defendant had a prior

opportunity to cross-examine him. Crawford, 541 U.S. at 68. Because Rule 804(b)(1) requires

the party against whom the prior testimony is offered to have had a “similar motive” to develop

the declarant’s testimony, not merely the opportunity to do so, evidence that is admissible under

Rule 804(b)(1) necessarily satisfies a defendant’s Confrontation Clause rights. See: United

States v. Mitchell, 365 F.3d 215, 253 (3d Cir.2004) (citing Crawford and Rule 804(b)(1), and

noting that the Sixth Amendment demands only what the common law required: “unavailability

and a prior opportunity for cross-examination”).



                                                   6
         Case 2:18-cr-00542-GAM Document 15 Filed 01/16/19 Page 8 of 10



       As the proponent of the evidence which is sought to be admitted, the government bears

the burden of showing that Wilson's testimony meets those requirements. United States v.

Dent, 984 F.2d 1453, 1466 (7th Cir.1993). Each element of Rule 804(b)(1) must be

satisfied. See United States v. Salerno, 505 U.S. 317, 321, 112 S.Ct. 317, 120 L. Ed 2d 255 1992.

       Mr. Conner does not dispute the Government’s assertion that Ms. Fauntleroy is

unavailable, nor does it dispute that her testimony to the Disciplinary Committee constituted

“testimony” as that word is used in the rule. What Mr. Conner does dispute is that he had a

similar motive when questioning Ms. Fauntleroy during the hearing and that he had the

opportunity to fully develop her testimony. It is for those reasons that he contends that the

testimony should not be allowed.

The motives in the Disciplinary Board hearing and the instant matter are not similar

       As alluded to above, the allegations lodged against Mr. Conner by the Disciplinary

Counsel were quite straightforward- did Ms. Fauntleroy give him permission to use her money at

the casino. The allegations of the Government, as set forth in the Indictment and in subsequent

filings, are that Mr. Conner devised a scheme to steal S.F’s money by having her execute the

POA which would allow him to liquidate the insurance account, create the Wells Fargo account

and thereby obtain an ATM card so that he could siphon off her funds at the casino. The

Disciplinary Board made no such allegations.

       Had Mr. Conner been confronted with the Government’s allegations during the

Disciplinary Board hearing he would have spent a substantial time establishing through cross

examination that Ms. Fauntleroy wanted him to create the POA, liquidate the insurance account,

open the Wells Fargo account and obtain the ATM for her benefit.




                                                 7
          Case 2:18-cr-00542-GAM Document 15 Filed 01/16/19 Page 9 of 10



         The Government should not be allowed to use her testimony because Mr. Conner did not

have a similar motive when cross examining Ms. Fauntleroy during the Disciplinary Board

hearing as he would have had if she testified during this trial.


Mr. Conner did not have the opportunity to fully and thoroughly examine Ms. Fauntleroy
during the Disciplinary Board Hearing


         Although the cases which have discussed the application of Rule 804(b) all support the

position that if the sworn testimony of an unavailable declarant is to be used the person against

whom it is to be used must have had an opportunity to have examined the declarant in the prior

proceeding, there is not much discussion about what that “opportunity” must encompass. It is

certainly clear that if the opponent of the use of the statement was not given any opportunity to

examine the unavailable declarant then the testimony cannot be used. However, Defendant has

been unable to locate any cases which discuss just how much of an opportunity to examine was

given.

         Although he tried, Mr. Conner could not obtain the actual complaint which Ms.

Fauntleroy lodged against him or any witness statements prior to the Disciplinary Board hearing.

Due Process dictates that an accused be allowed to see such fundamental documents in order to

properly prepare for any judiciary or administrative proceeding. Mr. Conner therefore contends

that he did not have the opportunity to examine Ms. Fauntleroy in the Disciplinary Board

hearings.

         Without her complaint or prior statements, he was essentially operating in the dark during

his cross examination and it is Mr. Conner’s contention that he therefore did not have the

opportunity to cross examine Ms. Fauntleroy




                                                  8
       Case 2:18-cr-00542-GAM Document 15 Filed 01/16/19 Page 10 of 10



       WHEREFORE, for the reasons set forth above Defendant requests that the Court Deny

the Government’s motion to admit the testimony.

                                          Respectfully submitted,



                                          __/s/ Arnold C. Joseph      ____
                                          Arnold C. Joseph, Esquire
                                          Joseph & Associates
                                          1801 Market Street
                                          Suite 2500
                                          Philadelphia, Pa., 19103

                                          Counsel for Defendant John Kelvin Conner




                                             9
